Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sixt (2013/0254443).
Consider claim 1 and 7, Sixt teaches a cable length calculation system and method comprising a controller and a plurality of communication apparatuses which are connected via a cable (Fig. 7), wherein a measurement master which is one communication apparatus among the plurality of communication apparatuses counts as a first number (par. 0026; “One set of measurements is executed directly at the master, or, as viewed from the slaves, beyond the master, and one set of measurements is executed at the last slave in the series, or, as viewed from the master, beyond the last slave in the series”), the number of clock signals output by an oscillator from a time of transmitting a measurement packet to the cable until a time of receiving The method for determining the average response times of each slave, measured at the master, begins with a first step 40, with the setting of a counter to m=1, if the measurement unit is connected at, or in the vicinity of, the master. The counter serves to determine the number of response times that are to be incorporated into the calculation of the average value. At a point in time TS(Master) a master transmits a request telegram (Step 42) to a slave unit; this is received by a measurement unit at almost the same time. In step 44 the measurement unit at the measurement site that is associated with the master unit, generates at its next clock pulse is edge a first time stamp ZS (Master). After a run time TL, which is a function of the distance between master and slave, the slave unit receives the request telegram in step 46….”), and wherein a measurement slave which is a communication apparatus different from the measurement master among the plurality of communication apparatuses counts as a second number, the number of clock signals output by an oscillator from a time of receiving from the cable, the measurement packet transmitted by the measurement master until a time of transmitting the response packet to the cable (par. 0068-0070; “Also when the measurement unit has been connected at a second measurement position that is associated with the slaves, a counter is firstly set to m=1, as represented in step 60. The measurement method begins when the slave receives the first defined request telegram at a time TE(Slave), as represented in step 62. At the same time the measurement unit also receives the telegram and generates a first time stamp ZE(Slave) in step 64. After reception of the request telegram is complete, and the defined waiting time has elapsed, as explained above, in step 66 the slave transmits its response telegram at a time TS(Slave). In turn this is received at the same time by the measurement unit, which generates a second time stamp ZS(Slave) in step 68….”), and wherein the controller calculates a length of the cable between the measurement master and the The difference between the two response times Tres(Master)-Tres (Slave) is twice the run time, in accordance with Equation (1) as specified above. The distance L then is: L=TL* vsig where vsig represents the signal propagation velocity in the fieldbus cable”; 0045), and wherein when a length of the cable between two communication apparatuses is measured, the controller transmits to the plurality of communication apparatuses, a message notifying that one of the two communication apparatuses is designated as a master and the other one is designated as a slave, and wherein among the plurality of communication apparatuses, a communication apparatus designated as a master operates as the measurement master and a communication apparatus designated as a slave operates as the measurement slave (par. 0002; 0024-0026).
Consider claim 3, Sixt teaches wherein the controller calculates the length of the cable by multiplying a value obtained by subtracting the second number from the first number by an oscillation cycle of the oscillator and a signal propagation speed of the cable; and dividing by two (par. 0030; 0030; “TL = (Tres1 - T res2)/ 2;” par. 0039; “The difference between the two response times Tres(Master)-Tres (Slave) is twice the run time, in accordance with Equation (1) as specified above. The distance L then is: L=TL* vsig where vsig represents the signal propagation velocity in the fieldbus cable”).
Consider claim 5, Sixt teaches wherein the controller acquires as a first cycle, an oscillation cycle of the oscillator of the measurement master together with the first number from the measurement master, acquires as a second cycle, an oscillation cycle of the oscillator of the measurement slave together with the second number from the measurement slave, and calculates the length of the cable by: subtracting a value obtained by multiplying the second number by the TL = (Tres1 - T res2)/ 2”; par. 0038-0039; ““The difference between the two response times Tres(Master)-Tres (Slave) is twice the run time, in accordance with Equation (1) as specified above. The distance L then is: L=TL* vsig where vsig represents the signal propagation velocity in the fieldbus cable”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sixt (2013/0254443).
Consider claim 2, Sixt obviously teaches wherein a communication apparatus other than the two communication apparatuses which are the measurement master and the measurement slave among the plurality of communication apparatuses stops transmitting a packet to the cable from a time when the measurement master transmits a measurement packet until a time when the measurement master receives a response packet (par. 0003; since each of the field units is addressed by a uniquely associated address, each field unit only response upon request from the master field unit. Therefore, the units other than the two communication units stops (doesn’t) transmit packet during the measurement time).
TL = (Tres1 - T res2)/ 2”; par. 0039; ““The difference between the two response times Tres(Master)-Tres (Slave) is twice the run time, in accordance with Equation (1) as specified above. The distance L then is: L=TL* vsig where vsig represents the signal propagation velocity in the fieldbus cable”).
Consider claim 6, as suggest above, Sixt teaches wherein the controller acquires as a first cycle, an oscillation cycle of the oscillator of the measurement master together with the first number from the measurement master, acquires as a second cycle, an oscillation cycle of the oscillator of the measurement slave together with the second number from the measurement slave, and calculates the length of the cable by: subtracting a value obtained by multiplying the second number by the second cycle from a value obtained by multiplying the first number by the first cycle; multiplying a value calculated by a subtraction by a signal propagation speed of the cable; and dividing by two (par. 0030; “TL = (Tres1 - T res2)/ 2”; par. 0038-0039; ““The difference between the two response times Tres(Master)-Tres (Slave) is twice the run time, in accordance with Equation (1) as specified above. The distance L then is: L=TL* vsig where vsig represents the signal propagation velocity in the fieldbus cable”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents

        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
March 8, 2022